Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1.	This Final Office action is in response to the application filed on 12/09/2020 and the amendments and remarks filed on 012/08/2021
2.	Claims 1 and 11 are amended
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
3.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:

5.	In claim 1, corresponding representative claim 11, and the limitations that define an abstract idea (in bold) are below (claim 1 is shown as representative):  
A method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the method being implemented by at least one processor, the method comprising:
obtaining, by the at least one processor, a plurality of data relating to a plurality of securities portfolios; 
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call by, 
identifying, by the at least one processor, at least one contributing factor to the margin call from the plurality of data; 
determining, by the at least one processor, a magnitude of impact for each of the at least one contributing factor, the magnitude of impact including a percentage of contribution to the margin call and a probability percentage of contribution to the margin call; and 
determining, by the at least one processor, the at least one corresponding characteristic from the at least one contributing factor based on the magnitude of impact;
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic
evaluating, by the at least one processor, the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio.
6.	In claim 1, corresponding representative claim 11, are steps for receiving, obtaining, and communicating financial data associated with securities portfolio to determine data patterns to generate a margin call model utilizing machine learning. The above steps of processing financial and activity data to generate a model which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
7.	Independent claim 1, corresponding representative claims 11, recite the additional components of “processor” “memory”, “computing device“, and additional elements of “communication interface” and “margin call model”. The additional elements and components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor”, “computing device”, and “memory” do not take the claim limitation out of the abstract idea (i.e., a general means of using computer components to receive, obtain, associate, evaluate and process a financial instrument (i.e. securities portfolio) data). The mere nominal recitation of “machine call model” and “communication interface” do not take the claim limitation out of the abstract idea (i.e., a general means of applying mathematical concepts and relationships to evaluate financial data to detect and identify patterns (i.e. events) to generate an outcome utilizing a computer device to receive, evaluate, and display the results). The limitations of identifying, by the at least one processor, at least one contributing factor to the margin call from the plurality of data, determining, by the at least one processor, a magnitude of impact for each of the at least one contributing factor, the magnitude of impact including a percentage of contribution to the margin call and a probability percentage of contribution to the margin call, and determining, by the at least one processor, the at least one corresponding characteristic from the at least one contributing factor based on the magnitude of impact, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor” language, “determining” and “identifying in the context of this claim encompasses determining and identifying magnitude of impact for one contributing factor.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims 1, corresponding representative claims 11, are directed to an abstract idea
8.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. The processor 104 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices. (Specification: Paragraph [0054])
The Memories described herein are computer-readable mediums from which data and executable instructions can be read by a computer. Memories as described herein may be random access memory (RAM), read only memory (ROM), flash memory, electrically programmable read only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), registers, a hard disk, a cache, a removable disk, tape, compact disk read only memory (CD-ROM), digital versatile disk (DVD), floppy disk, blu-ray disk, or any other form of storage medium known in the art. Memories may be volatile or non-volatile, secure and/or encrypted, unsecure and/or unencrypted. Of course, the computer memory 106 may comprise any combination of memories or a single storage. (Specification: Paragraph [0055])
In another exemplary embodiment, the first information may be displayed on any connected computing device such as, for example, a computer, a laptop, a smart phone, and a smart watch. (Specification: Paragraph [0101])

9.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
10.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claims 11, have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding representative claims 11, are directed to an abstract idea without significantly more.
11.	Dependent claims 2-6, 8, and corresponding representative claims 12-16, and 18, further recite limitations of selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic, wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic, receiving, by the at least one processor via a graphical user interface, feedback information from at least one user, displaying, by the at least one processor via a display, the second information on a graphical user interface, updating, by the at least on processor, the at least one margin call model based on the feedback information, wherein the at least one margin call model is generated automatically using machine learning analysis of the plurality of data, wherein the at least one margin call model includes at least one from among a data model, a mathematical model, a process model, and a machine learning model, and evaluating, by the at least one processor, a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio. These recited limitations falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly the claims recite an abstract idea.
12.	The judicial exception is not integrated into a practical application because the claims, as drafted, recite the limitations of selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic,  wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic, and receiving, by the at least one processor via a graphical user interface, feedback information from at least one user; and  displaying, by the at least one processor via a display, the second information on a graphical user interface. The “processor” and “graphical user interface” in the above steps are at high generality (i.e., a generic processor performing generic computer functions for receiving, selecting, classifying and graphing securities (i.e. financial) data to process an order utilizing the graphic user interface as merely a generic computer component to display information on a dashboard.). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of updating, by the at least on processor, the at least one margin call model based on the feedback information, wherein the at least one margin call model is generated automatically using machine learning analysis of the plurality of data, wherein the at least one margin call model includes at least one from among a data model, a mathematical model, a process model, and a machine learning model, evaluating, by the at least one processor, a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio, which do not take the claims limitations out of the groupings of abstract activity (i.e. general means of using generic computer components to perform the use of the determining and evaluating step to determine a trigger (i.e. threshold)  for the activity and financial data to generate a notification utilizing a display on a graphical user interface) . The “processor” and “data model’, “mathematical model”, “process model”, and “machine learning model” in the above steps are at high generality (i.e., a generic processor performing generic computer functions utilizing mathematical concepts and analysis of information to select data with specific patterns.). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
13.	The additional components of “processor”, “computing device”, “display” and additional elements “marginal call model”, “data model”, “mathematical model” “process model”, “machine learning model”, and “graphical user interface”, as discussed above with the steps of receiving, determining, selecting, and analyzing financial data (i.e. securities portfolio, marginal call) to generate a model to perform predictive analytics to mitigate risk, that amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-6, 8, 12-16, and 18, further are directed to an ineligible judicial exception without any significant more.
14.	 The dependent claims 7, 9, 10, and corresponding representative claims 17, 19, and 20 further recite limitations of  wherein the at least one characteristic includes at least one from among a securities appreciation characteristic, a securities depreciation characteristic, an assets market value difference characteristic, a securities market value difference characteristic, a securities market value buy characteristic, an exposure difference characteristic, a cash market value difference characteristic, a collateral difference characteristic, a cash market value sell characteristic, a haircut difference characteristic, a securities market value sell characteristic, a securities liquidation value buy characteristic, a cash market value appreciation characteristic, a cash market value depreciation characteristic, a pledge market value out characteristic, a pledge market value difference characteristic, a cash market value buy characteristic, a derivative exposure delta characteristic, a derivative initial margin exposure delta characteristic, a pledge liquidation value in characteristic, an accrued interest accumulation characteristic, a pledge market value in characteristic, a pledge market value appreciation characteristic, a pledge market value depreciation characteristic, a derivative negative mark-to-market delta characteristic, a lending value fluctuation due to foreign exchange movements characteristic, private equity calls or accrued interest debited with a future value date characteristic, and an unlimited pledge difference characteristic, wherein the feedback information includes at least one from among a first information accuracy ranking, a second information accuracy ranking, and a characteristic accuracy ranking, parsing, by the at least one processor, the plurality of data; identifying, by the at least one processor in the parsed plurality of data, personally identifiable information; and anonymizing, by the at least one processor, the plurality of data by removing the identified personally identifiable information. The above steps of parsing data to associate characteristics with financial instruments and securities and to associate feedback information with a ranking system and corresponding to a specific pattern to determine a risk evaluation for predicting information which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
15.	The judicial exception is not integrated into a practical application because the claims, as drafted, describes how to generally apply the concept of “parsing” and “removing personally identifiable information” and “including” (i.e. associating) financial instruments and securities with characteristics and to associate feedback information with a ranking system to determine a risk evaluation for predicting information corresponding to a specific pattern in a generic computer environment. The claimed computer components of “processer” is recited at a high level of generality and are merely invoked as tools for parsing, removing, and including (i.e. associating) to predict information to determine a risk evaluation. Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
16.	There is an additional component of “processor” and no additional elements as discussed above with the steps of parsing data to associate characteristics with financial instruments and securities and to associate feedback information with a ranking system and corresponding to a specific pattern to determine a risk evaluation for predicting information amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 7, 9, 10, 17, 19, and 20 further are directed to an ineligible judicial exception without any significant more.
17.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1- 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et. al (US Patent Application Publication No.: 2018/0276541; hereafter known as Studnitzer) in view of Cai et. al (US Patent Application No.: 2019/0347282; hereafter known as Cai)

20.	In claim 1: Studnitzer discloses, 
A method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the method being implemented by at least one processor, the method comprising: (i.e., the methods and systems described herein may be integrated or otherwise combined with other various risk management methods and systems where the model may classify similar data together and may learn to make predictions from the data this may them be used to proactively monitoring the current trading pattern) (Studnitzer: Paragraph  [0026],[0039])
obtaining, by the at least one processor, a plurality of data relating to a plurality of securities portfolios; (i.e., the model uses both participant data and market data, both past and present to identify patterns. The model is updated as new data is received. With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving. Such other exchanges may include a clearing house that, like the CME clearing house, clears, settles and guarantees all matched transactions in contracts of the exchange occurring through its facilities including participant transaction data may be stored as portfolio data) (Studnitzer: Paragraph [0035], [0038],[0146])
identifying, by the at least one processor, at least one contributing factor to the margin call from the plurality of data; (i.e., generates a plurality of risk profiles for the participant for a plurality of time periods. The plurality of risk profiles may be based on a plurality of historical participant parameters. Each of the risk profiles may correspond to a VaR for a portfolio for a participant for a specific time or time period. VaR may determine a potential for loss for the participant being assessed, as well as the probability of occurrence for the defined loss. VaR is measured by assessing the amount of potential loss, the probability of occurrence for the amount of loss, and the time frame. VaR may be calculated for a participant, a firm, an individual, or other entity. VaR may be calculated for different periods of time.) (Studnitzer: Paragraph [0135], [0142])
determining, by the at least one processor, a magnitude of impact for each of the at least one contributing factor, the magnitude of impact including a percentage of contribution to the margin call (i.e., A risk profile may be based on a statistical technique referred to as value at risk (VaR). VaR determines a potential for loss for the participant being assessed, as well as the probability of occurrence for the defined loss. VaR is measured by assessing the amount of potential loss, the probability of occurrence for the amount of loss and the time frame) and a probability percentage of contribution to the margin call (i.e., participant set of data may include data relating to the following types: VaR (Value at Risk)—risk exposure based on probability of occurrence of a loss of a certain amount. The data may include distinctions between Account, Portfolio, or firm level within a participant's data. For each transaction, the data may include an order size, a standard deviation of size, an incremental VaR); and (Studnitzer: Paragraph [0083], [0110])
determining, by the at least one processor, the at least one corresponding characteristic from the at least one contributing factor based on the magnitude of impact; (i.e. VaR may determine a potential for loss for the participant being assessed, as well as the probability of occurrence for the defined loss. VaR is measured by assessing the amount of potential loss, the probability of occurrence for the amount of loss, and the time frame. VaR may be calculated for a participant, a firm, an individual, or other entity. VaR may be calculated for different periods of time.) (Studnitzer: Paragraph [0084], [0135], [0142]) 
evaluating, by the at least one processor, the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio. (i.e., the activity module may receive input from the trade database, market database, and order processing module. The activity module 142 may be configured to model a participant or firm's past activity considering market parameters where the activity module may be configured to generate an alert to the Exchange or market participant when the activity module detects activity exceeding an abnormality threshold level as established by the neural network through prior training under various market conditions) (Studnitzer: Paragraph [0040], [0048], [0049], [0110], [0153])
Studnitzer does not disclose,
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; 
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic; and 
However Cai discloses, 
automatically determining, by the at least one processor using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; (i.e., to process data relating to an organization's technological infrastructure using predictive/prescriptive models and event detection to generate predictions/prescriptions for incidents and system outages or degradation of infrastructure and automatically prescribe solutions for incident predictions and to predict outages and degradation of infrastructure and correct calibration of alerts . The platform can implement unusual or anomalous trade detection using event detector by flagging and identifying irregular trades using a clustering process for example. The platform can implement margin call response classification) (Cai: Paragraph [0072], [0106])
automatically generating, by the at least one processor, at least one margin call model based on the at least one data pattern and the at least one characteristic; and (i.e., the platform uses machine learning processes to generate prediction models of the most likely outcomes in business scenarios. The platform can implement unusual or anomalous trade detection using event detector by flagging and identifying irregular trades using a clustering process for example. The platform can implement margin call response classification) (Cai: Paragraph [0104], [0106], [0107], [0227])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method triggered by data patterns can automatically generated at least one margin call model of the most likely results based on each position contribution. The platform implements artificial intelligence (AI) using machine learning processes to generate predictions of the most likely outcomes in any business scenario. (Cai: Paragraph [0075]). The platform 100 can generate an interface with the visual elements for display at interface application 130 as a predictive dashboard. (Cai: Paragraph [0115])
21.	In claim 2: The combination of Studnitzer and Cai disclose the method of supra, including wherein the evaluating further comprises:
selecting, by the at least one processor, a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and (i.e., an exchange may enable the profiling of a market participant using machine learning techniques, which when trained in an unsupervised manner may identify the normal trading patterns for individual firms and participants. The model may classify similar data together and may learn to make predictions from the data. This may them be used to proactively monitoring the current trading patterns including both order flow and filled pattern of a firm and alert before hard coded limits are breached. With the order entry volumes and execution speeds involved in the markets due to high frequency and algorithmic traders, this approach may help detect when trading algorithms are not functioning properly)  (Studnitzer: Paragraph [0026], [0035], [0049], [0087], [0088], [0129],[0131])
displaying, by the at least one processor via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic. (i.e., the activity module generates an alert when the abnormality score exceeds a threshold. The output from the model may be a probability illustrating how close a match the current trading profile is to historic trading patterns for the firm. If this value is below a specified threshold, then a potential risk has been detected and an alert may be generated) (Studnitzer: Paragraph [0153])
22.	In claim 3: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one margin call model is generated automatically using machine learning analysis of the plurality of data. (i.e., the prediction/prescriptive models, controls the processor to automatically initiate or otherwise invoke data processes for providing a solution. The platform can implement margin call response classification. The platform can process data using natural language processor 120 and machine learning to classify counterparty response on merchant calls to determine whether the response is yes or no and can also determine the sentiment of the response.) (Cai: Paragraph [0097], [0106], [0127])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can generate automatically an analysis result of the machine learning.  The techniques are useful to automatically identify proposed resolution activities (Cai: Paragraph [0006]. Incident management platform, in some aspects, is configured to process data relating to an organization's technological infrastructure to automatically prescribe solutions for incident predictions. (Cai: Paragraph [0072])
23.	In claim 4: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one margin call model includes at least one from among a data model (i.e., advanced modeling systems may be used, such as regression analysis or deep learning though neural networks. Regression analysis is a statistical process for estimating the relationships among variables), a mathematical model (i.e., Statistical analysis or decision trees identify statistical similarity quickly by employing linear mathematical models or simple), a process model (i.e., provide a two-step process that includes training a model), and a machine learning model.(i.e., an exchange may enable the profiling of a market participant using machine learning techniques or deep learning though neural networks),  (Studnitzer: Paragraph [0012],[0016],[0017], [0026])
24.	In claim 5: The combination of Studnitzer and Cai disclose the method of supra, including further comprising:
evaluating, by the at least one processor, a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio; and (i.e., The platform 100 can implement margin call response classification. The platform can process data using natural language processor 120 and machine learning to classify counterparty response on merchant calls to determine whether the response is yes or no and can also determine the sentiment of the response. (Cai: Paragraph [0073])
displaying, by the at least one processor via a display, the second information on a graphical user interface. (i.e., the platform can generate visual elements for display at an interactive interface that represents data centre topology network graphs using descriptive models) (Cai: Paragraph [0069], [0127])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can include a graphical user interface to display the second information when a response is required in respect to the securities portfolio trigger a margin call. The interface application can be installed on user device to display an interface of visual elements that can represent security alerts and chains of events. (Cai: Paragraph [0074]). The platform can provide model output monitoring and alerting. (Cai: Paragraph [0140])
25.	In claim 6: The combination of Studnitzer and Cai disclose the method of supra, including wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic. (i.e., the platform can generate an interface with the visual elements for display at interface application as a predictive dashboard and the platform can provide model output monitoring and display output at dashboard display. The displayed data can indicate ticket volume forecasts, incident root cause category classifiers, change induced IT incident prediction metrics, application server anomaly detection metrics, server metadata summary, and so on.)  (Cai: Paragraph [0115], [0140], [0183], [0208])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can include monitoring and classification information related to the financial instruments such as securities portfolios in the graphical user interface. The visual elements can be displayed interface application that can allow for faster monitoring and can also include visual elements representing different predictive metrics.(Cai: Paragraph [0150]). The platform 100 can implement margin call response classification. (Cai: Paragraph [0106])
26.	In claim 7: The combination of Studnitzer and Cai disclose the method of supra, including wherein the at least one characteristic includes at least one from among a securities appreciation characteristic, a securities depreciation characteristic, an assets market value difference characteristic, a securities market value difference characteristic, a securities market value buy characteristic, an exposure difference characteristic, a cash market value difference characteristic, a collateral difference characteristic, a cash market value sell characteristic, a haircut difference characteristic, a securities market value sell characteristic, a securities liquidation value buy characteristic, a cash market value appreciation characteristic, a cash market value depreciation characteristic, a pledge market value out characteristic, a pledge market value difference characteristic, a cash market value buy characteristic, a derivative exposure delta characteristic, a derivative initial margin exposure delta characteristic, a pledge liquidation value in characteristic, an accrued interest accumulation characteristic, a pledge market value in characteristic, a pledge market value appreciation characteristic, a pledge market value depreciation characteristic, a derivative negative mark-to-market delta characteristic, a lending value fluctuation due to foreign exchange movements characteristic, private equity calls or accrued interest debited with a future value date characteristic, and an unlimited pledge difference characteristic. (i.e., The activity module 142 may be configured to model a participant or firm's past activity considering market parameters including an environment where detecting abnormal activity is desirable is in financial markets, and in particular, electronic financial exchanges, such as a futures exchange where an exchange may provide for a centralized “clearing house” through which trades made must be confirmed, matched, and settled each day until offset or delivered. The exchange derives its financial stability in large part by removing debt obligations among market participants as the debt obligations) (Studnitzer: Paragraph [0026], [0027], [0028], [0030], [0031], [0047], [0048], [0049])
27.	In claim 8: The combination of Studnitzer and Cai disclose the method of supra, including further comprising:
receiving, by the at least one processor via a graphical user interface, feedback information from at least one user; and  (i.e., the platform can generate visualizations and can implement employee feedback box sentiment analytics using natural language processor 120 to provide sentiment analysis on employee feedback text data) (Cai: Paragraph [0107])
updating, by the at least on processor, the at least one margin call model based on the feedback information. (i.e., update a prediction model using machine learning using a natural language processor and the platform can build models to answer questions received at virtual agent 180 output solutions to problems and incidents posed in natural language at virtual agent)  (Cai: Paragraph [0031], [0108])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can include receiving and updating a one margin call model based on feedback information utilizing the graphical user interface. The platform can provide sentiment analysis on feedback text data by applying predictive models and generate visualizations (Cai: Paragraph [0107]). The platform enables generation and interactive updates for an interface application for visualizing data (Cai: Paragraph [0100])
28.	In claim 9: The combination of Studnitzer and Cai disclose the method of supra, including wherein the feedback information includes at least one from among a first information accuracy ranking, a second information accuracy ranking, and a characteristic accuracy ranking. (i.e., feedforward networks, information is input to the network and transformed into an output, the nodes map raw data to categories, recognizing patterns that signal, for example, that an input image is labeled. With the trained set of parameters, or weights, the network may categorize data and the data may include distinctions between Account, Portfolio, or firm level within a participant's data. For each transaction, the data may include an order size, a standard deviation of size, an incremental VaR associated with a new buy/sell, an order price) (Studnitzer: Paragraph [0092], [0110]) 
29.	In claim 10: The combination of Studnitzer and Cai disclose the method of supra, including further comprising: 
parsing, by the at least one processor, the plurality of data; (i.e.,  platform  can use data processing and scripts or instructions to generate a visualization of which users can interact with using interface application and extract network metadata through API from network metadata repository (that can be collected from different network entities ); Preprocess raw network metadata and convert from JSON to a tabular CSV file 808; when a user interacts with the interface application) (Cai: Paragraph [0084], [0085], [0189])
identifying, by the at least one processor in the parsed plurality of data, personally identifiable information; and (i.e., text strings, for example, can contain text/string token portions which, in combination with other tokens or individually, may indicate a sentiment or a type of query being raised by the user and the Desktop interface application 120 connects with the server application over network 140. The server has the ability to connect with other data sources 160 or database applications (e.g., Teradata, SQL/Server, etc.) for querying data that the user has privileges for in the form of models or statistical flow)  (Cai: Paragraph [0071], [0129], [0134]) 
anonymizing, by the at least one processor, the plurality of data by removing the identified personally identifiable information. (i.e., process infrastructure inventory data received from a plurality of infrastructure resources to extract network metadata and identify relationships or links between infrastructure components for an application for example the component is the extraction of the notional amount, currency type, client name, and the value date for populating a data structure for a margin call instance. (Cai: Paragraph [0036], [0223], [0226])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can parse the plurality of data to identify, filter, and extract information. The processor 104 can process infrastructure inventory data received from a plurality of infrastructure resources to extract network metadata and identify relationships or links between infrastructure components for an application. (Cai: Paragraph [0100]). The platform can use data processing and scripts or instructions to generate a visualization of which users can interact with using interface application and the process that can be implemented by graph generator: Extract network metadata through API from network metadata repository (that can be collected from different network entities); Preprocess raw network metadata and convert from JSON to a tabular CSV file; when a user interacts with the interface application (Cai: Paragraph [0189])
30.	In claim 11: Studnitzer discloses,
A computing device configured to implement an execution of a method for providing information that relates to triggering a margin call with respect to a first securities portfolio, the computing device comprising: (Studnitzer: Paragraph [0026],[0039], [0044])
a processor; (i.e., the processor may be one or more general processors) (Studnitzer: Paragraph [0063]) 
a memory; and (i.e., may include a memory) (Studnitzer: Paragraph [0064])
a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (Studnitzer: Paragraph [0078])
obtain a plurality of data relating to a plurality of securities portfolios; (Studnitzer: Paragraph [0035], [0038],[0146])
by causing the processor to: identify at least one contributing factor to the margin call from the plurality of data; (Studnitzer: Paragraph [0135], [0142])
determine a magnitude of impact for each of the at least one contributing factor, the magnitude of impact including a percentage of contribution to the margin call and a probability percentage of contribution to the margin call; and (Studnitzer: Paragraph [0083], [0110])
determine the at least one corresponding characteristic from the at least one contributing factor based on the magnitude of impact; (Studnitzer: Paragraph [0084], [0135], [0142]
evaluate the first securities portfolio using the at least one margin call model to determine a first information relating to whether to trigger a first margin call with respect to the first securities portfolio. (Studnitzer: Paragraph [0040], [0048], [0049], [0110], [0153])
	Studnitzer does not disclose,
automatically determine, by using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; 
automatically generate at least one margin call model based on the at least one data pattern and the at least one characteristic; and 
	However Cai discloses,
automatically determine, by using the plurality of data, at least one data pattern relating to triggering a margin call and at least one corresponding characteristic contributing to triggering the margin call; (Cai: Paragraph [0072], [0106])
automatically generate at least one margin call model based on the at least one data pattern and the at least one characteristic; and (Cai: Paragraph [0104], [0106], [0107], [0227])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device triggered by data patterns can automatically generated at least one margin call model of the most likely results based on each position contribution. The platform implements artificial intelligence (AI) using machine learning processes to generate predictions of the most likely outcomes in any business scenario. (Cai: Paragraph [0075]). The platform 100 can generate an interface with the visual elements for display at interface application 130 as a predictive dashboard.(Cai: Paragraph [0115])

31.	In claim 12: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein, for the evaluating, the processor is further configured to: 
select a first one of the at least one data pattern and a first one of the at least one corresponding characteristic relating to triggering the first margin call for the first securities portfolio; and (Studnitzer: Paragraph [0026], [0035], [0049], [0087], [0088], [0129],[0131])
display, via a display, the first information on a graphical user interface together with the selected first one of the at least one data pattern and the selected first one of the at least one corresponding characteristic. (Studnitzer: Paragraph [0153])
32.	In claim 13: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to automatically generate the at least one margin call model by using machine learning analysis of the plurality of data. (Cai: Paragraph [0097], [0106], [0127])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can generate automatically an analysis result of the machine learning.  The techniques are useful to automatically identify proposed resolution activities (Cai: Paragraph [0006]. Incident management platform, in some aspects, is configured to process data relating to an organization's technological infrastructure to automatically prescribe solutions for incident predictions. (Cai: Paragraph [0072])
33.	In claim 14: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the at least one margin call model includes at least one from among a data model, a mathematical model, a process model, and a machine learning model. (Studnitzer: Paragraph [0012],[0016],[0017], [0026])
34.	In claim 15: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
evaluate a second securities portfolio using the at least one margin call model to determine a second information relating to whether to trigger a future second margin call with respect to the second securities portfolio; and (Cai: Paragraph [0073])
display, via a display, the second information on a graphical user interface. (Cai: Paragraph [0069], [0127])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include a graphical user interface to display the second information when a response is required in respect to the securities portfolio trigger a margin call. The interface application can be installed on user device to display an interface of visual elements that can represent security alerts and chains of events. (Cai: Paragraph [0074]). The platform can provide model output monitoring and alerting. (Cai: Paragraph [0140])
35.	In claim 16: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the graphical user interface includes at least one dashboard that displays at least one from among monitoring information relating to the first securities portfolio and classification information relating to the at least one characteristic. (Cai: Paragraph [0115], [0140], [0183], [0208])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include monitoring and classification information related to the financial instruments such as securities portfolios in the graphical user interface. The visual elements can be displayed interface application that can allow for faster monitoring and can also include visual elements representing different predictive metrics.(Cai: Paragraph [0150]). The platform 100 can implement margin call response classification.(Cai: Paragraph [0106])
36.	In claim 17: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the at least one characteristic includes at least one from among a securities appreciation characteristic, a securities depreciation characteristic, an assets market value difference characteristic, a securities market value difference characteristic, a securities market value buy characteristic, an exposure difference characteristic, a cash market value difference characteristic, a collateral difference characteristic, a cash market value sell characteristic, a haircut difference characteristic, a securities market value sell characteristic, a securities liquidation value buy characteristic, a cash market value appreciation characteristic, a cash market value depreciation characteristic, a pledge market value out characteristic, a pledge market value difference characteristic, a cash market value buy characteristic, a derivative exposure delta characteristic, a derivative initial margin exposure delta characteristic, a pledge liquidation value in characteristic, an accrued interest accumulation characteristic, a pledge market value in characteristic, a pledge market value appreciation characteristic, a pledge market value depreciation characteristic, a derivative negative mark-to-market delta characteristic, a lending value fluctuation due to foreign exchange movements characteristic, private equity calls or accrued interest debited with a future value date characteristic, and an unlimited pledge difference characteristic. (Studnitzer: Paragraph [0026], [0027], [0028], [0030], [0031], [0047], [0048], [0049])
37.	In claim 18: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
receive, via a graphical user interface, feedback information from at least one user; and (Cai: Paragraph [0107])
update the at least one margin call model based on the feedback information. (Cai: Paragraph [0031], [0108])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the device can include receiving and updating a one margin call model based on feedback information utilizing the graphical user interface. The platform can provide sentiment analysis on feedback text data by applying predictive models and generate visualizations (Cai: Paragraph [0107]). The platform enables generation and interactive updates for an interface application for visualizing data (Cai: Paragraph [0100])
38.	In claim 19: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the feedback information includes at least one from among a first information accuracy ranking, a second information accuracy ranking, and a characteristic accuracy ranking. (Studnitzer: Paragraph [0092], [0110])
39.	In claim 20: The combination of Studnitzer and Cai disclose the computing device of supra, including wherein the processor is further configured to: 
parse the plurality of data; (Cai: Paragraph [0084], [0085], [0189])	
identify, in the parsed plurality of data, personally identifiable information; and (Cai: Paragraph [0071], [0129], [0134])
anonymizing the plurality of data by removing the identified personally identifiable information. (Cai: Paragraph [0036], [0223], [0226])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Cai so that the method can parse the plurality of data to identify, filter, and extract information. The processor 104 can process infrastructure inventory data received from a plurality of infrastructure resources to extract network metadata and identify relationships or links between infrastructure components for an application. (Cai: Paragraph [0100]). The platform can use data processing and scripts or instructions to generate a visualization of which users can interact with using interface application and the process that can be implemented by graph generator: Extract network metadata through API from network metadata repository (that can be collected from different network entities); Preprocess raw network metadata and convert from JSON to a tabular CSV file; when a user interacts with the interface application (Cai: Paragraph [0189])

Response to Arguments
40.	Applicant’s arguments with respect to the rejection of claims 1- 20 under U.S.C. § 101 rejection, the Applicants arguments have been acknowledged but are not persuasive. 
	The Applicants arguments argue that the pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG. The Applicant further recite that the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the additional elements recite specific improvements to the technical field of automated predictive analytics. In addition, the Applicant arguments argue that the amended claims recite significantly more than the alleged abstract Idea Itself.
	The Examiner respectfully disagrees. As discussed above in the U.S.C 101 rejection above, the amended claims, as drafted, are steps for receiving, obtaining, and communicating financial data associated with securities portfolio to determine data patterns to generate a margin call model utilizing machine learning. The Federal Courts have ruled that steps of processing financial and activity data to generate a model for managing trading risk to perform predictive analytics as reciting patent-ineligible subject matter. The Application supports the above conclusion where it recites “the margin call models may be automatically generated to represent specific analytics such as, for example, projected risk analysis and projected outcome analysis” (Specification: Paragraph [0097]) and “the data gathered from the user feedback form may be used to further train the margin call model by using techniques consistent with embodiments in the present application to improve classification accuracy” (Specification: Paragraph [00129]). Therefore, the amended claims 1-20, as drafted, are directed to an abstract idea. 
	In regards to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the claims are directed to a technical solution to a technical problem (i.e. improving technology, technological solution). The amended claims are not a technical solution to a technical problem but a business solution to a business problem (i.e., steps for receiving, obtaining, and communicating financial data associated with securities portfolio to determine data patterns to generate a margin call model utilizing machine learning). Therefore, the amended claims, as drafted are directed to managing training risks utilizing machine learning to perform predictive analytics. The above conclusion is supported in the Applicants Amendments and Remarks were it recites: “improves the technical field of automated predictive analytics by enabling improved predictive efficiency” (Arguments & Remarks, pg. 15). 
	The amended claims, as drafted, are not integrated into a practical application. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The amended claims 1, corresponding claims 11, as drafted, recite the additional elements or combination of elements other than the abstract idea of a processor, memory, computing device, communication interface, and margin call model. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification supports the above where it recites: “The processor 104 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. The processor 104 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. The processor 104 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices.” (Specification: Paragraph [0054]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims 1-20, as drafted, are directed to an abstract idea without a practical application.
	In regards to 2B, As stated in the Office Action and above, the claims 1, corresponding claims 20, recite the additional components and elements of a processor, memory, and computing device, communication interface, and margin call model. As stated above, the computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of managing training risks utilizing machine learning to perform predictive analytics. The elements are not enough to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-20 are directed to an abstract idea without significantly more.
41.	Applicant’s arguments with respect to the rejection of claims 1- 20 under U.S.C. § 103 rejection, the Applicants arguments have been acknowledged but are not persuasive.
	Applicants argument argues that the combinations of Studnitzer and Cai fails to disclose the recited claim features of “A method for providing information that relates ……. first margin call with respect to the first securities portfolio” (Arguments & Remarks, pgs. 15-19)
	The Examiner respectfully disagrees. The Applicants arguments are improper. The U.S.C 103 rejection has been updated with the new limitations and amendments. The U.S.C. 103 rejection discloses all elements of the amended claims, as drafted. See above for the updated U.S.C 103 rejection. 

Conclusion
42.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS  from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693